  Case: 1:16-cv-11086 Document #: 186 Filed: 03/06/20 Page 1 of 22 PageID #:1131




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

ANTWOIN HUNT, JAMES ZOLLICOFFER,
NORMAN GREEN, JAMES LEWIS and
KEVIN JAMES, on behalf of themselves and
other similarly situated laborers,

                       Plaintiffs,         Case No. 16 C 11086

       v.                                  Judge John J. Tharp, Jr.

PERSONNEL STAFFING GROUP, LLC d/b/a Magistrate Judge Finnegan
MVP, THE SEGERDAHL CORP., MERCURY
PLASTICS, INC., MPS CHICAGO, INC. d/b/a
JET LITHO, THE PENRAY COMPANIES,
INC. ADVERTISING RESOURCES, INC.
d/b/a ARI PACKAGING, and LAWRENCE
FOODS, INC.,

                       Defendants.

               MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’S
                  MOTION FOR PRELIMINARY APPROVAL OF THE
            PARTIES’ PARTIAL CLASS ACTION SETTLEMENT AGREEMENT




Respectfully submitted on behalf of
Plaintiffs by:

Christopher J. Williams
National Legal Advocacy Network
53 W. Jackson Blvd, Suite 1224
Chicago, Illinois 60604

Joseph M. Sellers
Shaylyn Cochran
Harini Srinivasan
Cohen Milstein Sellers & Toll P.L.L.C.
1100 New York Avenue, N.W., Suite 500
Washington, D.C. 20005

Attorneys for Plaintiffs
      Case: 1:16-cv-11086 Document #: 186 Filed: 03/06/20 Page 2 of 22 PageID #:1132




                                                  TABLE OF CONTENTS

I.        INTRODUCTION .............................................................................................................. 1
II.       BACKGROUND ................................................................................................................ 2
          A.        The Litigation.......................................................................................................... 2
          B.        The Settlement ........................................................................................................ 2
          C.        The Terms of the Settlement Agreement ................................................................ 4
                    1.         Monetary Terms .......................................................................................... 4
                    2.         Notice to Class Members of the Settlement................................................. 7
                    3.         Class Representatives Service Award and General Release
                               Payments ..................................................................................................... 8
                    4.         Attorneys’ Fees ........................................................................................... 9
III.      ARGUMENT ...................................................................................................................... 9
          A.        The Class Should be Certified for Settlement Purposes ....................................... 10
                    1.         The Proposed Settlement-Only Class Meets the Requirements of
                               Rule 23(a).................................................................................................. 11
                    2.         The Proposed Settlement-Only Class Meets the Requirements of
                               Rule 23(b)(3) ............................................................................................. 12
          B.        Preliminary Approval is Appropriate Because the Settlement Agreement is
                    Fair, Reasonable, and Adequate............................................................................ 13
                    1.         Strength of Plaintiffs’ Case Balanced against Amount of Settlement ....... 14
                    2.         Likely Complexity, Length, and Expense of Litigation ............................. 15
                    3.         Opposition to the Partial Settlement Agreement ...................................... 16
                    4.         Opinion of Competent Counsel ................................................................. 16
                    5.         Stage of the Proceedings and Discovery at the Time of Settlement .......... 16
          C.        The Proposed Settlement Notice is Fair and Satisfies Due Process ..................... 17
IV.       CONCLUSION ................................................................................................................. 19




                                                                     ii
   Case: 1:16-cv-11086 Document #: 186 Filed: 03/06/20 Page 3 of 22 PageID #:1133




                                               TABLE OF AUTHORITIES
Cases
Am. Int’l Grp., Inc. v. ACE INA Holdings, Inc., 2011 WL 3290302 (N.D. Ill. 2011) .................. 13
Amchem Products v. Windsor, 521 U.S. 591 (1997) .............................................................. 10, 12
Armstrong v. Bd. of Sch. Dirs. of Milwaukee, 616 F.2d 305, 314 (7th Cir. 1980) ................. 13, 14
Berger v. Xerox Corp. Ret. Income Guar. Plan, 2004 U.S. Dist. LEXIS 1819 (S.D. Ill. 2004) .... 9
Butler v. Sears, Roebuck & Co., 727 F.3d 796, 801 (7th Cir. 2013) ............................................ 12
Cook v. Niedert, 142 F.3d 1004, 1016 (7th Cir. 1998) ................................................................... 8
Gautreaux v. Pierce, 690 F.2d 616, 634 (7th Cir. 1982) .............................................................. 16
In re AT & T Mobility Data Servs. Sales Litig., 270 F.R.D. 330, 347 (N.D. Ill. 2010) .......... 15, 16
In re Gen. Motors Corp. Engine Interchange Litig., 594 F.2d 1106, 1132 (7th Cir. 1979) ......... 14
Isby v. Bayh, 75 F.3d 1191, 1196 (7th Cir. 1996) ................................................................... 13, 14
Lucas, et al. v. Ferrara Candy Company, et al., Case No. 13 C 01525 (N.D. Ill. 2016) ............... 9
Messner v. Northshore Univ. HealthSystem, 669 F.3d 802, 815 (7th Cir. 2012) ......................... 12
Schulte v. Fifth Third Bank, 2010 WL 8816289 (N.D. Ill., 2010) ................................................ 17
Smith v. Sprint Commc’ns Co., 387 F.3d 612, 614 (7th Cir. 2004) ........................................ 10, 12
Synfuel Techs., Inc. v. DHL Express (USA), Inc., 463 F.3d 646, 653 (7th Cir. 2006) .................. 14
Statutes
42 U.S.C. § 1981 ............................................................................................................... 2, 4, 7, 14
Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e, et seq ................ 2, 4, 7
Rules

Federal Rule of Civil Procedure 23(a) .................................................................................... 10, 11
Federal Rule of Civil Procedure 23(b) .................................................................................... 10, 12
Federal Rule of Civil Procedure 23(e) .......................................................................................... 13
Treatises

Manual for Complex Litigation, Third.......................................................................................... 13




                                                                    iii
     Case: 1:16-cv-11086 Document #: 186 Filed: 03/06/20 Page 4 of 22 PageID #:1134




I.       INTRODUCTION

         After vigorous advocacy and negotiation, Plaintiffs James Zollicoffer, Norman Green,

James Lewis and Kevin James (“Named Plaintiffs”), individually and on behalf of all others

similarly situated (the “Settlement Class”), and Defendants Personnel Staffing Group, LLC d/b/a

MVP (“MVP”), The Segerdahl Corp. (“Segerdahl”), Mercury Plastics, Inc. (“Mercury”), The

Penray Companies, Inc. (“Penray”), Advertising Resources, Inc. d/b/a ARI Packaging (“ARI”) and

Lawrence Foods, Inc. (“Lawrence Foods”) (collectively, the “Settling Defendants”) entered into a

Class Action Settlement Agreement to resolve certain claims alleged against the Settling

Defendants in Plaintiffs’ Complaint [Dkt. No. 1] on behalf of the putative Settlement Class.

Plaintiffs submit this Memorandum of Law in support of their Unopposed Motion for Preliminary

Approval of the Parties’ Partial Class Action Settlement Agreement (hereafter “Partial Settlement

Agreement”).

         The Partial Settlement Agreement, attached hereto as Attachment 1, establishes a cash fund

of Five Hundred Eighty-Eight Thousand Two Hundred Sixty and 65/100 Dollars ($588,260.65),

payable to the class, inclusive of administration costs, attorneys’ fees and costs, and service and

general release awards to the Class Representatives.

         The terms of the Partial Settlement Agreement are fair, reasonable, and adequate and fall

within the range of possible approval. The Partial Settlement Agreement was reached as a result

of arm’s-length negotiations, in which Plaintiffs and Segerdahl initially engaged in bilateral

negotiations with the assistance of a private mediator, Hunter Hughes, and exchanged substantial

information relevant to Plaintiffs’ claims. After reaching a tentative settlement with Segerdahl,

Plaintiffs engaged in ongoing settlement negotiations with the remaining Defendants and reached

a settlement agreement with all Defendants except MPS Chicago, Inc. d/b/a Jet Litho (“MPS”)

(the “Non-Settling Defendant”). Plaintiffs believe that this Partial Class Action Settlement
                                                 1
  Case: 1:16-cv-11086 Document #: 186 Filed: 03/06/20 Page 5 of 22 PageID #:1135




Agreement is in the best interests of the class based on their assessment, in consultation with their

attorneys, of the strengths and weaknesses of the case and the benefits of settling with Defendants.

Accordingly, Plaintiffs respectfully request that the Court grant their Motion and enter the

proposed Order Certifying the Settlement-Only Class and Preliminarily Approving the Partial

Class Action Settlement Agreement. See Exhibit D to Attachment 1.

II.    BACKGROUND

       A.      The Litigation

       On December 6, 2016, Plaintiffs, on behalf of themselves and all other similarly-situated

individuals filed a Class Action Complaint in the United States District Court for the Northern

District of Illinois (“Complaint”), alleging violations of 42 U.S.C. § 1981 (“Section 1981”). The

Settling Defendants deny all liability and wrongdoing associated with the claims alleged in

Plaintiffs’ Complaint. Specifically, the Settling Defendants deny that they discriminated against

the Plaintiffs or other African Americans on the basis of race in violation of Title VII, Section

1981, or any other state or federal law. The Settling Defendants also deny that litigation of the

Action as a class action is appropriate, and reserve the right to argue that the Action should not be

certified as a class action in the event this Partial Settlement Agreement is not approved.

       B.      The Settlement

       In an effort to determine whether the Parties could settle this dispute prior to a lengthy

litigation, the Parties’ counsel, who are experienced class action attorneys, participated in detailed

settlement negotiations. After exchanging information among counsel about the claims and

putative Class Members, Plaintiffs and Defendant Segerdahl engaged the services of Hunter

Hughes, a well-respected mediator, who was familiar with the underlying allegations in this

Action, as he previously served as a mediator in another case involving similar allegations and

parties. On June 20, 2019, Plaintiffs and Defendant Segerdahl participated in a mediation that

                                                  2
  Case: 1:16-cv-11086 Document #: 186 Filed: 03/06/20 Page 6 of 22 PageID #:1136




lasted much of the day and reached a settlement based on the settlement terms set forth in more

detail in this Agreement. During the negotiations, counsel for the Plaintiffs and Segerdahl

bargained vigorously on behalf of their respective clients. All negotiations were conducted at arm’s

length and in good faith.

       Following the partial settlement reached with Defendant Segerdahl in this matter,

Plaintiffs’ counsel continued to negotiate with the remaining Defendants in this lawsuit. Between

June 20, 2019 and October 30, 2019, Plaintiffs and Defendants Mercury, Penray, ARI and

Lawrence Foods also reached a settlement in this matter based on the settlement terms set forth in

more detail in this Agreement. During the negotiations, counsel for the Plaintiffs and Defendants

Mercury, Penray, ARI and Lawrence Foods each bargained vigorously on behalf of their respective

clients. All of these negotiations were similarly conducted at arm’s length and in good faith.

       Following the partial settlement with Defendants Mercury, Penray, ARI and Lawrence

Foods, Plaintiffs and Defendant MVP continued to negotiate and, on Friday, December 6, 2019,

also reached a settlement in this matter based on the settlement terms set forth in more detail in

this Agreement. During the negotiations, counsel for the Plaintiffs and Defendant MVP each

bargained vigorously on behalf of their respective clients. All of these negotiations were similarly

conducted at arm’s length and in good faith.

       The Settling Parties and their counsel recognize that, in the absence of an approved

settlement, they would face a long litigation course, including discovery, motions for class

certification, expert discovery, motions for summary judgment, trial, and potential appellate

proceedings that would consume time and resources and present each party with ongoing litigation

risks and uncertainties. The Settling Parties wish to avoid these risks and uncertainties, as well as

the consumption of time and resources, and have decided that an amicable settlement pursuant to



                                                 3
  Case: 1:16-cv-11086 Document #: 186 Filed: 03/06/20 Page 7 of 22 PageID #:1137




the terms and conditions of this Partial Settlement Agreement is more beneficial to them than

continued litigation. Class Counsel believes that the terms of the Partial Settlement Agreement are

in the best interests of the Settlement Class and are fair, reasonable, and adequate.

       C.      The Terms of the Settlement Agreement

               1.      Monetary Terms

       On December 6, 2019, the Settling Parties reached agreement on the final terms of a partial

class action settlement agreement in this matter. The parties have agreed to ask the Court to certify

the following class for settlement purposes only:

       All African Americans who sought work assignments through Personnel Staffing
       Group, LLC d/b/a MVP at its Cicero, Illinois Office at any time between December
       6, 2012 and the Preliminary Approval Date, but who, on one or more occasions,
       were not assigned to work at The Segerdahl Corp., Mercury Plastics, Inc., The
       Penray Companies, Inc., Advertising Resources, Inc., Lawrence Foods, Inc., or
       MPS Chicago, Inc. d/b/a Jet Litho by Personnel Staffing Group, LLC d/b/a MVP.

Attachment 1, Partial Settlement Agreement at ¶ 7.

       The Partial Settlement Agreement, attached as Attachment 1, establishes a Total Settlement

Fund of Five Hundred Eighty-Eight Thousand Two Hundred Sixty and 65/100 Dollars

($588,260.65), of which Defendant MVP will solely be responsible for paying Three Hundred

Thirty-Seven Thousand Five Hundred and 00/100 Dollars ($337,500.00), Defendant Segerdahl

will solely be responsible for paying Seventy-Three Thousand Nine Hundred Seventy-Two and

25/100 Dollars ($73,972.25), Defendant Mercury will solely be responsible for paying Seventy-

Four Thousand and 00/100 Dollars ($74,000.00), Defendant Penray will solely be responsible for

paying Nineteen Thousand Six Hundred Sixty-Six and 90/100 Dollars ($19,666.90), Defendant

ARI will solely be responsible for paying Forty-Three Thousand One Hundred Twenty-One and

50/100 Dollars ($43,121.50) and Defendant Lawrence Foods will solely be responsible for paying

Forty Thousand and 00/100 Dollars ($40,000.00), to resolve claims of race discrimination against


                                                 4
  Case: 1:16-cv-11086 Document #: 186 Filed: 03/06/20 Page 8 of 22 PageID #:1138




the Settling Defendants arising out of the Named Plaintiffs’ and/or Class Members’ non-

assignment from MVP’s Cicero Office to Segerdahl, Mercury, Penray, ARI or Lawrence Foods

and against MVP arising out of the Named Plaintiffs’ and/or Class Members’ non-assignment from

MVP’s Cicero Office to Non-Settling Defendant MPS from December 6, 2012 through the

Preliminary Approval Date, that the Named Plaintiffs and Settlement Class Members have or may

have against the Settling Defendants. Explicitly not released and excluded from this settlement are

any claims of race discrimination against MPS only (and not MVP) arising out of the Named

Plaintiffs’ and/or Class Members’ non-assignment from MVP’s Cicero Office to MPS, any claims

of race discrimination arising out of the Named Plaintiffs’ and/or Class Members’ non-assignment

from MVP’s Cicero Office to Vee Pak, Inc. and/or Gold Standard Baking, Inc. raised in the matters

of Lucas, et al. v. Vee Pak, Inc., et al., Case No. 12 C 09672 (N.D. Ill.) and the Green, et al. v.

Personnel Staffing Group, LLC, et al., Case No. 13 C 01524 (N.D. Ill.), respectively, or to any of

other client company of MVP (exclusive of Segerdahl, Mercury, Penray, ARI or Lawrence Foods),

any conduct or omissions occurring after the Preliminary Approval Date or any rights that cannot

be waived by law, including a right to file a charge of discrimination with an administrative agency,

such as the United States Equal Employment Opportunity Commission (“EEOC”) and any right

to participate in any agency investigation or proceeding. However, Class Members who do not opt

out of this Settlement will be waiving any right to recover a monetary award in connection with

such a charge or investigation related to the Released Claims for a charge filed by any other

individual, by the EEOC, or by any other city, local, state, or federal agency. Further, as part of

the Settlement, MVP reserves, and does not waive, any and all defenses that have been or may be

asserted in the matters of Lucas, et al. v. Vee Pak, Inc., et al., Case No. 12 C 09672 (N.D. Ill.) or

the Green, et al. v. Personnel Staffing Group, LLC, et al., Case No. 13 C 01524 (N.D. Ill.) as



                                                 5
  Case: 1:16-cv-11086 Document #: 186 Filed: 03/06/20 Page 9 of 22 PageID #:1139




relates to claims arising from non-assignments from MVP’s Cicero Office, including any such

defenses related to payments received by Plaintiffs and/or Class Members as a part of this Partial

Settlement Agreement. MVP also reserves, and does not waive, any and all defenses that have

been or may be asserted in any actions that have been, or may be, brought against MVP related to

claims arising from the non-assignment of laborers from MVP, including any such defenses related

to payments received by Plaintiffs and/or Class Members as part of this Partial Settlement

Agreement.

        Pursuant to the terms of the Partial Settlement Agreement, each putative Class Member

who files a valid, timely Claim Form (Attachment 1, Exh. A) will be allocated a proportionate

share of the Settlement Amount after the Settlement Amount has been reduced by: (1) $5,000.00

to each of the Named Plaintiffs for executing a full release of all claims as to the Settling

Defendants (with certain exceptions for MVP) and for helping to litigate and settle this Lawsuit;

(2) no more than one-third of the Settlement Amount, as approved of and ordered by the Court, as

payment for court approved attorneys’ fees and reasonable costs, and (3) the costs of administering

the settlement up through final approval of the settlement. The Settlement Amount, as reduced by

the foregoing amounts, is referred to as the “Class Settlement Fund.” The settlement payments

are intended to compensate Class Members for the alleged harm they suffered from MVP’s alleged

failure to refer them from its Cicero, Illinois branch office to Segerdahl, Mercury, Penray, ARI,

Lawrence Foods, or MPS for employment and consist of 50% wages and 50% compensatory

damages. Id. Sec. VII.(A). Plaintiff and the Settling Defendants estimate that there will be

approximately 3,000 individuals in the Class. Class Counsel estimates that each Class member will

receive approximately $200.00, less a pro rata share of the cost of claims administration,

attorneys’ fees and/or a service award or general release payment to the Class Representative as



                                                6
 Case: 1:16-cv-11086 Document #: 186 Filed: 03/06/20 Page 10 of 22 PageID #:1140




approved by the Court. Class members will receive more than this amount as a pro rata share of

the Settlement Fund if fewer than 3,000 individuals file valid and timely claim forms. The Parties

have agreed that 50% of each Claimant’s Settlement Payment will be considered wages and will

be reported as such on an IRS Form W-2 and that the remaining 50% of each Claimant’s Settlement

Payment will be considered compensatory damages and will be reported as such on an IRS Form

1099 where mandated by the Internal Revenue Service.

               2.     Notice to Class Members of the Settlement

       The Partial Settlement Agreement establishes a notice process through which Settlement

Class Members will obtain information about this settlement of the Litigation with Defendants,

how to file, and the deadline by which Settlement Class Members must file a claim, objection or

opt-out of the Settlement and how the Settlement Funds will be distributed. See Attachment 1,

Section IV. The Notice Provisions in the Settlement Agreement provide that notice will be

provided to the putative class in two manners as follows:

                      a.      Mailing of Notice

       A list of African American laborers assigned from the MVP Cicero Branch Office with

race is not available so the parties have agreed that Defendant MVP will provide the Claims

Administrator with a list of assignees from its Cicero Branch Office during the Class Period

(“MVP Assignee List”). A claim form and abridged notice (Attachment 1, Exhs. A and B) shall

be mailed to members of the Settlement Class for whom an address is available. The claim form

shall have the following language in English and Spanish:

       Be advised – This agreement is only for African-Americans who allege they were denied
       an assignment to the Segerdahl Corp., Mercury Plastics, Penray, ARI, Lawrence Foods, or
       MPS from MVP’s Cicero Office. In order to recover a settlement payment, you must
       respond to the following question below under oath. Do not complete this claim form if
       you are not African-American.




                                                  7
  Case: 1:16-cv-11086 Document #: 186 Filed: 03/06/20 Page 11 of 22 PageID #:1141




To have a valid claim, each such Settlement Class Member must affirm, under oath, that she or he

is African American and sought work assignments from the MVP Cicero Branch Office during the

Class Period.

                        b.      Publishing Notice

        For Settlement Class members who were never given an assignment by MVP and are not

in the MVP database, Class Counsel shall cause notice to be published in two community

newspapers serving African Americans in the area of the MVP Cicero Branch Office and through

social media. The information to be published shall provide contact information for Class Counsel

and will direct putative Settlement Class Members to a settlement website, www.Hunt-

MVP_Settlement.com, which shall provide the information from the notice packet and provide

information about how to file a claim and a downloadable Claim Form. Attachment 1, Sec. IV.(C).

                3.      Class Representatives Service Award and General Release Payments

        The Partial Settlement Agreement contemplates a Service Award and General Release

Payment of $5,000 for each of the four Class Representative to acknowledge their service to the

Settlement Class as approved by the Court. See Attachment 1, Sec. VIII. Such payments are

warranted in light of the Class Representatives’ efforts in this case, which resulted in a Partial

Class Action Settlement that benefits the Class and because they are being asked to release all of

their claims against the Settling Defendants (with certain exceptions as to MVP), something no

other Settlement Class Member is being asked to do.

        “Because a named plaintiff is an essential ingredient of any class action, an incentive award

is appropriate if it is necessary to induce an individual to participate in the suit.” Cook v. Niedert,

142 F.3d 1004, 1016 (7th Cir. 1998). “In deciding whether such an award is warranted, relevant

factors include the actions the plaintiff has taken to protect the interests of the class, the degree to

which the class has benefited from those actions, and the amount of time and effort the plaintiff

                                                    8
  Case: 1:16-cv-11086 Document #: 186 Filed: 03/06/20 Page 12 of 22 PageID #:1142




expended in pursuing the litigation.” Id. Recent decisions in this Circuit have approved incentive

awards as high as $20,000 per named plaintiff. See, e.g., Berger v. Xerox Corp. Ret. Income Guar.

Plan, No. 00-584-DRH, 2004 U.S. Dist. LEXIS 1819, at *7 (S.D. Ill. Jan. 22, 2004); see also

Lucas, et al. v. Ferrara Candy Company, et al., Case No. 13 C 01525 (N.D. Ill., Dec. 2, 2016),

(Dkt. No. 194, ¶4) (awarding $6,500 enhancement award in a similar race discrimination case

arising under Title VII and Section 1981).

       In this case, the Class Representatives were responsible for initiating and maintaining this

action against Defendants. They participated in the case, provided information and documents

through discovery responses, participated in the settlement negotiations, and performed everything

that was asked of them. Without the efforts of the Class Representatives, the claims against

Defendants would not have been filed and this Partial Settlement Agreement would not have been

achieved. As a result of these successful efforts, the proposed service award and general release to

the Class Representative is well justified.

               4.      Attorneys’ Fees

       The Partial Settlement Agreement provides that Class Counsel will apply to the Court for

the payment of attorneys’ fees and costs prior to final approval of the Partial Settlement

Agreement. Under the Agreement, Class Counsel may seek attorneys’ fees and litigation expenses

and/or costs not to exceed approximately one-third of the Settlement Amount or One Hundred

Ninety-Six Thousand and 00/100 Dollars ($196,000.00). See Attachment 1, Sec. VIII. This award

will cover all of Class Counsel’s fees and costs through the completion of the lawsuit. See id.

III.   ARGUMENT

       The Court should grant preliminary approval of the Partial Class Action Settlement

Agreement between Plaintiffs and the Settling Defendants because the Agreement is fair,

reasonable, and adequate. The Court should further certify the proposed Class for settlement

                                                 9
 Case: 1:16-cv-11086 Document #: 186 Filed: 03/06/20 Page 13 of 22 PageID #:1143




purposes and approve the class notice plan.

       A.      The Class Should be Certified for Settlement Purposes

       As part of this Partial Settlement Agreement, Plaintiffs and the Settling Defendants ask the

Court to certify the class claims of race discrimination arising out of the Named Plaintiffs’ and/or

Class Members’ non-assignment from MVP’s Cicero Office to Segerdahl, Mercury, Penray, ARI,

Lawrence Foods, and MPS from December 6, 2012 through the Preliminary Approval Date for

settlement purposes pursuant to Federal Rule of Civil Procedure 23(b)(3). The parties are not

seeking certification of any other claims of race discrimination arising out of assignments or non-

assignment of Class Members from MVP to any other client company or any conduct or omissions

occurring after the Preliminary Approval Date as part of this settlement.

       In Amchem Products v. Windsor, 521 U.S. 591 (1997), the Supreme Court acknowledged

that cases may be certified for settlement purposes only. The Court explained that the “dominant

concern” on which a court should focus when deciding whether to certify a settlement class is

“whether a proposed class has sufficient unity so that absent members can fairly be bound by

decisions of class representatives.” Id. at 621. The Court further held that the fact of “settlement is

relevant to class certification” and relieves the district court of inquiring into “whether the case, if

tried, would present intractable management problems.” Id. at 619, 620, 622; see also Smith v.

Sprint Commc’ns Co., 387 F.3d 612, 614 (7th Cir. 2004). “But other specifications of the rule . . .

demand undiluted . . . attention in the settlement context.” Amchem, 521 U.S. at 620. A settlement

class should be certified where the four requirements of Federal Rule of Civil Procedure 23(a) are

satisfied, as well as one of the three subsections of Federal Rule of Civil Procedure 23(b).




                                                  10
 Case: 1:16-cv-11086 Document #: 186 Filed: 03/06/20 Page 14 of 22 PageID #:1144




       In the Settlement Agreement, the parties agreed to the following opt-out Settlement class

pursuant to Rule 23(b)(3):

       All African Americans who sought work assignments through Personnel Staffing
       Group, LLC d/b/a MVP at its Cicero, Illinois Office at any time between December
       6, 2012 and the Preliminary Approval Date, but who, on one or more occasions,
       were not assigned to work at The Segerdahl Corp., Mercury Plastics, Inc., The
       Penray Companies, Inc., Advertising Resources, Inc., Lawrence Foods, Inc., or
       MPS Chicago, Inc. d/b/a Jet Litho by Personnel Staffing Group, LLC d/b/a MVP.

Attachment 1, Sec. III.(7). As defined, this Class meets the conditions set forth in Rule 23(a) and

Rule 23(b)(3).

                 1.    The Proposed Settlement-Only Class Meets the Requirements of Rule
                       23(a)

       The proposed settlement subclass is large enough to meet the numerosity requirement, as

there are an estimated 3,000 potential members of the class. There are common questions of law

and fact, thus meeting the commonality requirement, as Plaintiffs have alleged a general policy or

practice of racial steering in which Defendant MVP erected barriers to referring African-American

laborers to Defendants Segerdahl, Mercury, Penray, ARI, Lawrence Foods, and MPS, which is a

common contention for each putative Class Member and can be satisfied using evidence common

to the class. Plaintiffs’ claims arise out of the same alleged events and conduct, thus meeting the

typicality requirement, as each member of the putative subclass sought, but was denied,

employment through Defendants MVP for certain positions at Segerdahl, Mercury, Penray, ARI,

Lawrence Foods, and MPS on one or more occasions during the Class Period. The Class

Representatives are able to fairly and adequately protect the interests of the Class and to actively

prosecute the interests of the Class through competent counsel, thus meeting the requirement of

fair and adequate representation.




                                                11
 Case: 1:16-cv-11086 Document #: 186 Filed: 03/06/20 Page 15 of 22 PageID #:1145




                2.        The Proposed Settlement-Only Class Meets the Requirements of Rule
                          23(b)(3)

       “Confronted with a request for settlement-only class certification, a district court need not

inquire whether the case, if tried, would present intractable management problems, for the proposal

is that there be no trial.’” Smith, 387 F.3d at 614 (quoting Amchem Prods., 521 U.S. at 620). Here,

the proposed class also meets the requirements of Rule 23(b)(3) because common issues

predominate over individual issues and a class action is superior to other potential mechanisms for

resolving this dispute.

       The common question is whether Defendants had a general policy or practice of racial

steering. Pursuant to this policy or practice, each putative Class Member was allegedly denied the

opportunity to work on one or more occasions in certain positions at Segerdahl, Mercury, Penray,

ARI, Lawrence Foods, and MPS typically filled by Defendant MVP through its Cicero Branch

Office because of their race. This common-liability question predominates in the resolution of this

lawsuit over any individualized questions. Any such individual questions would relate primarily

to the amount of damages owed individual class members and would not defeat certification. See

Messner v. Northshore Univ. HealthSystem, 669 F.3d 802, 815 (7th Cir. 2012) (collecting cases

holding that the need for individual damage determinations does not automatically defeat class

certification); accord Butler v. Sears, Roebuck & Co., 727 F.3d 796, 801 (7th Cir. 2013) (“It would

drive a stake through the heart of the class action device . . . to require that every member of the

class have identical damages” and explaining that it is inappropriate to simply count the number

of individual issues, “regardless of relative importance,” and conclude that they must

predominate).

       Likewise, class treatment is superior to other available methods of litigation. It would be

far more costly and impractical for each individual class member to separately seek discovery of


                                                 12
  Case: 1:16-cv-11086 Document #: 186 Filed: 03/06/20 Page 16 of 22 PageID #:1146




Defendants’ policies, obtain data concerning the assignment of laborers to Segerdahl, Mercury,

Penray, ARI, Lawrence Foods, and MPS, and obtain expert analyses of their specific case than to

proceed with this class action. The disparity in resources between individual laborers and the

Settling Defendants, companies with substantial resources, would likely deter many—if not all—

potential plaintiffs from proceeding individually. Moreover, separate lawsuits would require

analysis of the same evidence by myriad courts and juries. Certification avoids these difficulties

and affords the Class Members a forum in which their claims may be heard and adjudicated

efficiently.

        B.     Preliminary Approval is Appropriate Because the Settlement Agreement is Fair,
               Reasonable, and Adequate

        Under Federal Rule of Civil Procedure 23(e), the Court should approve a proposed class

action settlement upon finding that the settlement is “fair, reasonable, and adequate.” Fed. R. Civ.

P. 23(e)(2). This approval takes place in a two-step process. First, the Court conducts a preliminary

review of the agreement for basic fairness, in order to issue notice to the certified settlement class;

following notice, the Court conducts a final fairness hearing to approve the Settlement and

disbursement of payments to the class. See, e.g., Manual for Complex Litigation, Third § 21.632.

        “Federal courts naturally favor the settlement of class action litigation.” Isby v. Bayh, 75

F.3d 1191, 1196 (7th Cir. 1996). When presented with a motion for preliminary approval of a class

action settlement, courts are asked to simply determine whether the proposed settlement is within

the range of possible approval. See Armstrong v. Bd. of Sch. Dirs. of Milwaukee, 616 F.2d 305,

314 (7th Cir. 1980). This preliminary review is not to be confused with “a full-fledged inquiry”

and instead functions to ensure that the distribution of class notice is appropriate. See Am. Int’l

Grp., Inc. v. ACE INA Holdings, Inc., No. 07 C 2898, 2011 WL 3290302, at *6 (N.D. Ill. July 26,

2011). Courts should therefore consider the facts “in the light most favorable to the settlement”


                                                  13
 Case: 1:16-cv-11086 Document #: 186 Filed: 03/06/20 Page 17 of 22 PageID #:1147




and focus on the settlement as a whole, rather than on each individual component. Id. at 1191

(quoting Armstrong, 616 F.2d at 315).

       In the Seventh Circuit, courts must consider five factors in evaluating the fairness of a

settlement, including (1) “the strength of Plaintiff’s case compared to the amount of defendants’

settlement offer,” (2) “the likely complexity, length and expense of the litigation,” (3) “the amount

of opposition to settlement among affected parties,” (4) “the opinion of competent counsel,” and

(5) “the stage of the proceedings and the amount of discovery completed at the time of settlement.”

Synfuel Techs., Inc. v. DHL Express (USA), Inc., 463 F.3d 646, 653 (7th Cir. 2006) (quoting Isby

v. Bayh, 75 F.3d 1191, 1199 (7th Cir. 1996)).

       As explained below, the Partial Settlement Agreement is the product of extensive arm’s-

length negotiations between experienced attorneys based on sufficient evidence and information

and, in part, with the assistance and judgment of Hunter Hughes. The Partial Settlement Agreement

falls within the “range of possible approval.” It is, therefore, sufficient to warrant public notice

and a hearing, and preliminary approval should be granted.

               1.      Strength of Plaintiffs’ Case Balanced against Amount of Settlement

       “The most important factor relevant to the fairness of a class action settlement . . . is the

strength of plaintiff’s case on the merits balanced against the amount offered in the settlement.”

Synfuel Techs., 463 F.3d at 653 (quoting In re Gen. Motors Corp. Engine Interchange Litig., 594

F.2d 1106, 1132 (7th Cir. 1979)). Here, the proposed Partial Settlement Agreement strikes an

appropriate balance between the strength of Plaintiffs’ case and the benefit to the Class of securing

a settlement. The Partial Settlement Agreement was achieved early in the litigation after an

intensive mediation, and because the Parties exchanged information informally, Plaintiffs have

been spared the cost of formal discovery.



                                                 14
  Case: 1:16-cv-11086 Document #: 186 Filed: 03/06/20 Page 18 of 22 PageID #:1148




        The Partial Settlement Agreement provides certain monetary relief for members of the

class. See In re AT & T Mobility Wireless Data Servs. Sales Litig., 270 F.R.D. 330, 347 (N.D. Ill.

2010) (“Even if Plaintiffs were to succeed on the merits at some future date, a future victory is not

as valuable as a present victory. Continued litigation carries with it a decrease in the time value of

money . . .”) (internal citations and quotations omitted). Specifically, the Partial Settlement

Agreement calls for the Settling Defendants to pay a Total Settlement Amount of Five Hundred

Eighty-Eight Thousand Two Hundred Sixty and 65/100 Dollars ($588,260.65), less any service

award to the Named Plaintiffs and attorneys’ fees and costs as approved by the Court and any

claims administration cost (the “Class Settlement Fund”), from which Class Members can recover

a pro rata share of the total Class Settlement Fund based on the number of claims made.

        Plaintiff and his counsel believe that the Partial Settlement Agreement reached in this case

represents a reasonable compromise, particularly in light of the early procedural posture, the

novelty of the legal issues and the potential risks at trial. The Partial Settlement Agreement will

provide immediate and tangible benefits to African American laborers who have been unable to

obtain job assignments at Segerdahl, Mercury, Penray, ARI, Lawrence Foods, or MPS from

MVP’s Cicero Branch Office.

                2.      Likely Complexity, Length, and Expense of Litigation

        An early Settlement allows Plaintiffs and the Class to recover lost earnings while avoiding

what certainly would have been a complex, long, and expensive litigation against the Settling

Defendants. Indeed, although this Partial Settlement Agreement has occurred relatively early in

the life of the litigation, it comes almost three years after the lawsuit was filed; undoubtedly,

discovery, class certification proceedings and summary judgment briefing would add years to the

litigation, before Plaintiffs ever reached a trial.



                                                      15
 Case: 1:16-cv-11086 Document #: 186 Filed: 03/06/20 Page 19 of 22 PageID #:1149




       The web of overlapping, complex legal issues in this case cannot be overstated: joint-

employer liability, the appropriate limitations period for the Section 1981 period, purported

individualized issues with respect to class certification, and the Settling Defendants’ challenges to

the manageability of these claims through a class action. Although Plaintiffs have been and remain

prepared to actively litigate these issues, the Partial Settlement Agreement yields a comparable

result without the risks and costs associated with continued litigation.

               3.      Opposition to the Partial Settlement Agreement

       Because notice has not been sent, it is impossible to know if there will be any objectors to

the Settlement. In re AT&T, 270 F.R.D. at 349. However, Plaintiffs are not aware of any objectors

to the Partial Settlement Agreement at this time. Moreover, because Plaintiffs’ counsel, aided by

the Named Plaintiffs, has maintained open communication with laborers in Chicago’s African-

American community as part of the investigation and litigation of this case, Plaintiffs believe that

there will be few, if any, objectors to this Partial Settlement Agreement.

               4.      Opinion of Competent Counsel

       In evaluating the fairness of a settlement, courts may “rely heavily on the opinion of

competent counsel.” Gautreaux v. Pierce, 690 F.2d 616, 634 (7th Cir. 1982). Counsel for Plaintiffs

and the Settling Defendants are experienced litigators, and Plaintiffs and their counsel submit to

the Court that there is no collusion. As noted above, Plaintiffs’ counsel further believes that this

Partial Settlement Agreement is in the best interests of the Settlement Class, in that it provides

certain monetary relief for each individual’s damages.

               5.      Stage of the Proceedings and Discovery at the Time of Settlement

       That the Partial Settlement Agreement occurs at this early stage of the litigation is a great

benefit to the Class Members, as Plaintiffs have secured a recovery for these Class Members

without the financial and legal risks associated with formal discovery and motion practice.

                                                 16
 Case: 1:16-cv-11086 Document #: 186 Filed: 03/06/20 Page 20 of 22 PageID #:1150




Additionally, the informal discovery the Settling Defendants provided Plaintiffs and their counsel

allowed the parties, with the assistance of a highly trained and skilled mediator in the initial

negotiations with Segerdahl, to appropriately evaluate this matter. See Schulte v. Fifth Third Bank,

No. 09-CV-6655, 2010 WL 8816289, at *4 (N.D. Ill. Sept. 10, 2010) (“That counsel conducted no

formal discovery prior to settlement does not necessarily preclude eventual final approval of the

proposed settlement.”). The Settlement yields a fair and reasonable result without the risks and

financial burden of discovery and future litigation, and Plaintiffs respectfully urge this Court to

approve it.

       C.      The Proposed Settlement Notice is Fair and Satisfies Due Process

       For any class certified under Rule 23(b)(3), “the court must direct to class members the

best notice that is practicable under the circumstances, including individual notice to all members

who can be identified through reasonable effort.” Fed. R. Civ. P. 23(c)(2)(B). The Rule requires

that any such notice “must clearly and concisely state in plain, easily understood language” the

following items: (1) the nature of the action, (2) the definition of the class certified, (3) the class

claims, issues, or defenses, (4) that a class member may enter an appearance through counsel if

the member so desires, (5) that the court will exclude from the class any members who requests

exclusion, stating when and how members may elect to be excluded, and (6) the binding effect of

a class judgment on class members under Rule 23(c)(3). Fed. R. Civ. P. 23(c)(2)(B).

       The proposed Notice and Notice Plan set forth in Section IV(C) of the Partial Settlement

Agreement are consistent with due process and meet the requirements of Rule 23. The Notice

describes the nature of the case, defines the class and the class claims, and walks individuals

through a series of questions that explain in plain language the terms of this Partial Settlement

Agreement. Exhibits B and C to Attachment 1. It informs individuals that they have the option to

participate, that each Class Member will be able to file a claim pursuant to a claims process
                                                  17
 Case: 1:16-cv-11086 Document #: 186 Filed: 03/06/20 Page 21 of 22 PageID #:1151




approved by the Court at the conclusion of the Litigation or when directed by the Court, that each

Class Member may affirmatively opt out of the class (and how to do so), and the different

consequences of each action. See id. The Notice identifies Class Counsel, explains that individuals

have a right to seek counsel of their own to assist with making a claim at the appropriate time, and

explains that Class Counsel intends to seek no more than approximately one-third of the Total

Settlement Amount as attorneys’ fees in this case. See id. The Notice also informs potential Class

Members about the Court’s fairness hearing and explains their rights to provide comments about

or express disagreement with the Partial Settlement Agreement and requested attorney’s fees at

the hearing. See id.

       The plan for notice in this case satisfies Rule 23(e)(1)’s command to “direct notice in a

reasonable manner to all class members who would be bound by the proposal.” As detailed in the

Partial Settlement Agreement and set forth in Section II(C)(2)(a), supra, the Parties have agreed

to mail Notice of the Settlement and Class Certification of the Partial Class Action Settlement and

a claim form to all laborers in MVP’s database who received assignments from MVP’s Cicero

Branch Office during the Class Period and have agreed on a method to inform recipients of the

Notice and Claim Form, in English and Spanish, that this Partial Settlement Agreement applies

only to African Americans and requires claimants to attest, under oath, that they are African

American. For putative class members who are not in MVP’s database, the Parties have agreed to

provide notice by publication through both two local newspapers and targeted social media. See

Section II(C)(2)(b), supra. The publication will direct putative Settlement Class Members to a

website, www.Hunt-MVP_Settlement.com, where they can receive the information contained in

the Notice, find a downloadable Claim Form and find contact information for Class Counsel. See

id.; see, also, Attachment 1, Exhibits A, B, C and E.



                                                18
 Case: 1:16-cv-11086 Document #: 186 Filed: 03/06/20 Page 22 of 22 PageID #:1152




       The proposed Notice constitutes “the best notice that is practicable under the

circumstances.” Fed. R. Civ. P. 23(c)(2)(B). The Court should therefore approve the Notice and

Notice Plan for this Partial Settlement Agreement.

IV.    CONCLUSION

       For the foregoing reasons, Plaintiffs respectfully requests that the Court grant their Motion

for Preliminary Approval of this Partial Class Action Settlement Agreement with the Settling

Defendants The Segerdahl Corp., Mercury Plastics, Inc., The Penray Companies, Inc., Advertising

Resources, Inc. and Lawrence Foods, Inc. and Personnel Staffing Group, LLC d/b/a MVP and for

certification of the proposed Settlement Class for purposes of the Released Claims, enter the

proposed order of preliminary approval attached as Exhibit D to Attachment 1 to this

Memorandum, and direct that Notice be issued to the Settlement Class.


                                             Respectfully submitted,
Dated: March 6, 2020
                                             /s/Christopher J. Williams
                                             Christopher J. Williams

                                             One of Plaintiffs’ Attorneys




                                                19
